924 F.2d 1058
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Paul R. MANNING, Petitioner-Appellant,v.George ALEXANDER, Respondent-Appellee.
No. 90-3143.
United States Court of Appeals, Sixth Circuit.
Jan. 30, 1991.

Before KEITH and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Paul R. Manning, a pro se Ohio prisoner, appeals the district court's order denying his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Challenging his jury convictions on one count of rape and one count of gross sexual imposition, for which he received concurrent sentences totaling five to twenty-five years, Manning filed his habeas petition asserting that his trial counsel had been ineffective because they did not adequately investigate the facts of the case, or examine the witnesses and failed to subpoena witnesses.


3
After a review of the record, the district court denied Manning's habeas petition, concluding that his trial counsel had not been ineffective.  Manning has filed a timely appeal.  In addition, he requests the appointment of counsel in his brief on appeal.


4
Upon review, we conclude that the district court properly dismissed Manning's habeas petition.  Manning failed to establish that his trial attorneys were ineffective.    Strickland v. Washington, 466 U.S. 668, 687 (1984).


5
Accordingly, we deny Manning's request for counsel and affirm the district court's judgment.  Rule 9(b)(5), Rules of the Sixth Circuit.